—Judgment unanimously affirmed. Memorandum: Supreme Court properly denied defendant’s motion to suppress his oral and written statements. Defendant voluntarily made those statements after knowingly and intelligently executing a waiver of his rights. Defendant’s contention that he was taken into custody without probable cause was not raised at Supreme Court and is, therefore, unpreserved (see, CPL 470.05 [2]; People v Vasquez, 66 NY2d 968, 970, cert denied 475 US 1109; People v Martin, 50 NY2d 1029, 1031; People v Tutt, 38 NY2d 1011, 1013). Moreover, the proof at the Huntley hearing established that defendant had willingly gone to the police station as the complainant in an unrelated incident.
Defendant’s contention that the trial court should have declared a mistrial, sua sponte, when the prosecutor failed to justify a peremptory challenge with a race neutral explanation (see, Batson v Kentucky, 476 US 79) is without merit. Upon the prosecutor’s failure to provide a race neutral explanation, the trial court properly denied the challenge and ordered the juror seated (see, People v Bolling, 79 NY2d 317, 325; People v Kern, 75 NY2d 638, 657-658, cert denied 498 US 824).
We have examined defendant’s other contentions and find them to be without merit. (Appeal from Judgment of Supreme Court, Erie County, Rossetti, J.—Murder, 2nd Degree.) Present —Denman, P. J., Balio, Lawton, Doerr and Boehm, JJ.